DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 8/10/2021, with respect to the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art reference Bareli.  See the rejections below.  

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-15, 17-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0139466 A1 to Sakaguchi et al (“Sakaguchi”) in view of US Patent No. 8,207,939 B1 to Bareli.  
As to claim 1, Sakaguchi discloses a touch sensitive audio-visual input/output device (See Fig. 1, 2A-2C, 3A-3E) comprising:
(See Fig. 4, 410) comprising:
a.   A controller (412), the controller associated with at least one processor and at least one memory store;
b.    At least one light emitter (414) associated with the controller;
c.    At least one audio output component (428) associated with the controller;
d.    At least one actuator (424, 426) provided relative to the housing and associated with the controller and configured to transmit touch inputs to the controller to control operation of the device; and
ii.    a translucent outer casing (See Fig. 2, upper portion 202; See also Fig. 3) for at least partially enclosing the internal core (¶ 0037-0038).  
Sakaguchi fails to disclose a flexible outer casing wherein the outer casing is removable from the internal core  
Bareli discloses a touch input device comprising a flexible outer cover wherein the outer casing is removable from the internal core (See Fig. 1 and 4; See claims 4 and 6).  
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Sakaguchi with the teachings of Bareli of a touch input device comprising a flexible outer cover wherein the outer casing is removable from the internal core, as suggested by Bareli thereby similarly enhancing the device to utilize a flexible casing which can be vibrated for providing tactile feedback to a user during touch input actuation.   
(¶ 0027, 0055; “communication devices”, “microphones”)
As to claim 3, Sakaguchi discloses wherein the at least one communication component is configured to provide at least one communication pathway on a one-to-one basis between like devices (¶ 0055).
As to claim 4, Sakaguchi discloses wherein the at least one communication component is configured to provide at least one communication pathway on a one-to-many basis between like devices (¶ 0055).
As to claim 5, Sakaguchi discloses wherein the at least one communications component is configured to allow connection or syncing of a first device with a remote personal computing device, in order to send/receive information such as operating instructions or sound or music for playback (¶ 0055).
As to claim 9, Sakaguchi discloses wherein communication to/from the device occurs in real time (¶ 0027, 0055).
As to claim 10, Sakaguchi discloses wherein the device is configured to transmit information via the at least one communication component to export audio files or other information such as lighting pattern instructions (¶ 0030).
As to claim 11, Sakaguchi discloses further comprising at least one audio input component configured to capture audio with the captured audio being (¶ 0027, 0030, 0055).
As to claim 13, Sakaguchi discloses wherein functionality or actions of the device are adjustable using the at least one actuator to provide instructions to the controller (¶ 0051).  
As to claim 14, Sakaguchi discloses further comprising operating software provided on-board configured to allow manipulation of at least a portion of any audio played through or capture by the device (¶ 0078).  
As to claim 15, Sakaguchi discloses wherein a function of the at least one actuator using the cooperative software application from which instructions relating to the function of the at least one actuator is transmitted to the device (¶ 0039.   While Sakaguchi discloses that the button may have various functions, it fails to disclose the button functionality being adjustable.  However, such a configuration would have been an obvious design choice while still yielding the same predictable results.  See MPEP 2144.04.V.D.  
As to claim 17, Sakaguchi discloses wherein the internal core comprises an outer housing (See Fig. 2, lower portion 204; See also Fig. 3).  
As to claim 18, Sakaguch discloses wherein the internal core has a plurality of flexible wings to transmit touch input to the at least one actuator (See 3e, 332).  
As to claim 20, Sakaguchi discloses wherein at least one light emitter is associated with each at least one actuator (¶ 0031, “enter a first mode due to the user 120 touching the empathetic computing device 110”, “In the first mode, the empathetic computing device 100 may provide a first response (e.g., a light pattern)”).
As to claim 21, Sakaguchi discloses wherein each at least one actuator is, includes or is associated with a force sensitive sensor to detect touch and measure one or more characteristics of a force applied to the at least one actuator, to actuate different functions depending on the one or more characteristics of the force applied (¶ 0027, “pressure sensors”).
As to claim 22, Bareli discloses wherein the outer casing is resiliently deformable (See claim 4).
As to claim 23, Sakaguchi in view of Bareli discloses an entertainment system including a touch sensitive audio-visual input/output device as claimed in any one of the preceding claims 1 (See the rejection of claim 1), and a software application operating on the touch sensitive audio-visual input/output device to control functionality of the device (Sakaguchi, ¶ 0081).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0139466 A1 to Sakaguchi et al (“Sakaguchi”) in view of US Patent No. 8,207,939 B1 to Bareli, and further in view of US Patent Pub. 2016/0054799 A1 to Levesque et al (“Levesque”).
As to claim 7, Sakaguchi in view of Bareli fails to disclose wherein the at least one communication component and at least one communication pathway is configured to detect a second device and/or remote personal computing device in a proximity of the first device.
(¶ 0102, “computer device 1302 may determine its close proximity to the remote device 1306”).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Sakaguchi in view of Bareli with the teachings of Levesque wherein the at least one communication component and at least one communication pathway is configured to detect a second device and/or remote personal computing device in a proximity of the first device, as suggested by Levesque thereby similarly enhancing the device to include proximity detection for connecting with other remote terminals.  
As to claim 8, Levesque discloses wherein a proximity trigger result in at least one of the devices issuing an audio, tactile and/or visual alert to the users of the respective devices (¶ 0102, “alert the user that synchronization is complete”).  

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0139466 A1 to Sakaguchi et al (“Sakaguchi”) in view of US Patent No. 8,207,939 B1 to Bareli, and further in view of US Patent Pub. 2011/0199389 A1 to Lu et al (“Lu”)
As to claim 24, Sakaguchi in view of Bareli fails to disclose wherein a cooperative software application operating on a personal computing device 
Lu discloses wherein a cooperative software application operating on a personal computing device provides media and/or control instructions to the touch sensitive audio-visual input/output device (See Fig. 1; ¶ 0050-0052).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Sakaguchi in view of Bareli with the teachings of Lu wherein a cooperative software application operating on a personal computing device provides media and/or control instructions to the touch sensitive audio-visual input/output device, as suggested by Lu thereby similarly using known configurations for connecting remote devices with personal computing devices.  
As to claim 25, Lu discloses wherein the touch sensitive audio-visual input/output device provides information to the cooperative software application allowing the cooperative software application to cause the personal computing device to display information on a display thereof (See Fig. 1; ¶ 0050-0052).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624